Cassoday, J;
In support of the rulings of the trial court it is urged, in effect, that before Winneeorme could be held liable for the support of its pauper by Dakota, it was incumbent upon the plaintiff to show by the records of the town board of the plaintiff town that the supervisors of that town, acting in a body, and upon a complaint made to them as such, provided the support required by the statute, or made a binding contract with some one else to provide such assistance, and thereupon paid for the same. The question has, however, recently been determined otherwise by this court. In McCaffrey v. Town of Shields, 54 Wis., 645, the chairman of the board of supervisors of Shields, in the presence of another supervisor (who remained silent), procured the plaintiff to keep the alleged pauper at his hotel, under a promise that the town of Shields would pay him therefor, representing to him that the town was chargeable for her *526maintenance. The plaintiff kept the pauper for sixty days, and then presented his bill therefor, which the town refused to allow, and thereupon brought an action therefor, which resulted in a nonsuit in the trial court, but the judgment entered thereon was reversed by this court. There was much less evidence in that case to support the plaintiff than there is in this, for in that case the contract or promise to the plaintiff was made in an adjoining town, by only one of the supervisors, in the silent presence of one other. Certainly there was no meeting of the board. We have no disposition to add anything to the reasoning of the opinion in that case. Within the rule thus established, and upon the evidence here presented, there can be no question but what Wampole had a good cause of action against the town of Dakota; and if he could recover against the plaintiff, it is quite evident that the plaintiff can, under the statute, recover against the defendant. Secs. 21-27, ch. 34, R. S. 1858; secs. 1512-1514, R. S. ; Town of Scott v. Town of Clayton, 51 Wis., 185; S. C., 54 Wis., 499. The mere fact that the plaintiff town did not enter into a written contract for such support, or keep a record of the same, or pass a formal order for payment and have the same regularly entered of record, furnishes no defense to expenditures properly made and which the defendant town was bound by statute to repay. City of Oconto v. C. & N. W. Railway Co., 44 Wis., 231. Assuming that the pauper had a legal settlement in the defendant town, then it could not, by neglecting its own legal duty, compel the plaintiff town to make the expenditures in question and still be in a position to defeat a recovery upon the mere technical ground that the expenditures were not first contracted for nor authorized by the full board, and then not afterwards audited nor directed to be paid by the full board. Tbid. The plaintiff town having given the defendant town the requisite notice to take charge of the pauper, the liability of the latter became fixed. In addition to this, the account was presented *527and payment demanded, and the same was refused. Under the recent decisions of this court, above cited, the evidence admitted, and the testimony offered and rejected, would seem to be sufficient to justify a verdict.
Eor the reasons given, the judgment of the circuit court must be reversed, and the cause remanded for a new trial.
By the Court.— So ordered.